DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	In Claim 1, line 10
		“the trigger command” should be changed to: -- the voice recognition trigger command --
2.	In Claim 1, line 20
		“the case” should be changed to: -- a case --
3.	In Claim 3, line 5
		“the trigger command” should be changed to: -- the voice recognition trigger command --

		“the trigger command” should be changed to: -- the voice recognition trigger command --
5.	In Claim 10, line 3
		“the operation” should be changed to: -- an operation --
6.	In Claim 10, line 3
		“the function” should be changed to: -- the voice recognition function --
7.	In Claim 11, lines 3-4
		“the function” should be changed to: -- the voice recognition function --
8.	In Claim 14, line 3
		“the function” should be changed to: -- the voice recognition function --
9.	In Claim 14, line 4
		“the function” should be changed to: -- the voice recognition function --
10.	In Claim 15, line 6
		“the trigger command” should be changed to: -- the voice recognition trigger command --
11.	In Claim 15, line 7
		“the recognized voice” should be changed to: -- a recognized voice --
12.	In Claim 19, line 5
		“the trigger command” should be changed to: -- the voice recognition trigger command --


Claim Interpretations - 35 USC § 112(f)
(The previous claim interpretations are taken in consideration of applicant’s amendments.)

	

Response to Amendment
	This office action is responsive to the applicant’s remarks received December 09, 2021. Claims 1, 3-15 & 17-20 have been fully considered and are persuasive.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1, 3-15 & 17-20. In view of “Applicant Arguments/Remarks Made in an Amendment” filed December 09, 2021. Claims 1, 3-15 & 17-20 are now considered to be allowable subject matter. Claims 2 & 16 have been cancelled.


Allowable Subject Matter
1.	Claims 1, 3-15 & 17-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1, 3-15 & 17-20 uniquely identify the distinct features of an electronic device and method of performing functions of electronic devices by voice therebetween.
The closest prior art made of record is Oh et al. (US 20100009719 A1) and Chakladar et al. (UA 20170110117 A1).
The cited reference (Oh) teaches a method for automatically displaying a menu relating to a specific function by recognizing a user's voice command in a call mode, and for directly executing the menu, and a mobile terminal having the same. A mobile terminal may include a microphone configured to receive a user's voice in a video call mode, a display for displaying information, and a controller configured to recognize the voice, detect a voice command included in the voice, and automatically display a menu corresponding to the detected voice command on the display.
The cited reference (Chakladar) teaches wherein an electronic device is provided including at least one microphone, a communication circuit, a processor and a memory, wherein the memory stores at least one application program or a software program executing a voice instruction, which is triggered in response to a voice input, upon the performance, the memory stores instructions to allow the processor to sequentially receive a plurality of utterances including a first speech element from a first user through the at least one microphone, generate a voice recognition model of the first user on the basis of at least some of the plurality of utterances, store the generated voice recognition model in the memory, and transmit the generated voice recognition model of the first user to the outside through the communication circuit so that a first external device uses the generated voice recognition model of the first user
The cited references fails to disclose wherein receiving a voice recognition trigger command during a call while a call connection with an external electronic device is maintained; Claims 1, 3-15 & 17-20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Acting SPE
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677